16‐1530 
Blow v. United States 
 
 
 
                      UNITED STATES COURT OF APPEALS 
                            FOR THE SECOND CIRCUIT 
                             _________________________ 
                                                
                                  August Term, 2015 
                                                
               (Submitted: July 11, 2016                 Decided:  July 14, 2016) 
                                                
                                  Docket No. 16‐1530 
                             _________________________ 
 
                                        MICHAEL A. BLOW, 
 
                                                          Petitioner, 
 
                                                 ‐‐ v. ‐‐ 
 
                                  UNITED STATES OF AMERICA, 
 
                                                 Respondent.                                                                     
                                  _________________________ 
 
Before:                           

       KATZMANN, Chief Judge, WESLEY, and HALL, Circuit Judges. 

                                                      

                                  _________________________ 
                                               
                                               
                                                                                            

                                          
       Michael Blow moves for leave to file a successive 28 U.S.C. § 2255 motion 

challenging his 2009 sentence for conspiracy to distribute cocaine base.  Because 

we find that he has made a prima facie showing that his claim warrants relief, we 

GRANT his motion. 

                          _________________________ 
                                         
     Barclay T. Johnson, Research & Writing Attorney, Office of the Federal 
     Public Defender, Burlington, Vermont, for Petitioner. 
      
      
     Gregory L. Waples, Assistant United States Attorney, for Eric S. Miller, 
     United States Attorney for the District of Vermont, Burlington, Vermont, 
     for Respondent. 
                          _________________________ 
                                         
PER CURIAM: 

       Michael Blow pleaded guilty to one count of conspiring to distribute five 

grams or more of cocaine base, in violation of 21 U.S.C. §§ 841(b)(1)(B) and 846.  

The  district  court  sentenced  him  to  130  months  in  prison  due,  in  part,  to  the 

court’s  finding  that  Blow  qualified  as  a  career  offender  under  United  States 

Sentencing  Guidelines  Manual  (“USSG”)  §  4B1.1.    Section  4B1.1  enhances  a 

defendant’s offense level under the Guidelines if the defendant, inter alia, has at 




                                             2 
 
                                                                                                  

least  two  previous  convictions  for  a  “crime  of  violence”  or  a  “controlled 

substance offense.”  USSG § 4B1.1(a)(3).  “Crime of violence” is defined as: 

       [A]ny  offense  under  federal  or  state  law,  punishable  by 
       imprisonment for a term exceeding one year, that— 
        
             (1)  has  as  an  element  the  use,  attempted  use,  or  threatened 
             use of physical force against the person of another, or 
             (2)  is burglary of a dwelling, arson, or extortion, involves use 
             of explosives, or otherwise involves conduct that presents a serious 
             potential risk of physical injury to another. 
 
Id. § 4B1.2(a) (emphasis added).  The italicized portion of § 4B1.2(a)(2) is known 

as the “residual clause.”   

       Blow, having previously challenged his conviction under 28 U.S.C. § 2255, 

now  moves  for  leave  to  file  a  successive  §  2255  motion.    He  argues  that  his 

§ 4B1.1  sentence  enhancement  was  rendered  unconstitutional  by  Johnson  v. 

United States, 135 S. Ct. 2551 (2015).  In that case, the Supreme Court declared that 

the  residual  clause  of  the  Armed  Career  Criminal  Act  (“ACCA”),  found  in  18 

U.S.C. § 924(e)(2)(B)(ii), was unconstitutionally vague.  The ACCA provides for a 

15‐year mandatory minimum sentence for defendants convicted under 18 U.S.C. 

§ 922(g) if they have three prior “violent felon[ies]” or “serious drug offense[s].”  

18  U.S.C.  §  924(e)(1).    The  ACCA’s  definition  of  “violent  felony”  contains  a 

residual  clause  that  is  identical  to  the  residual  clause  of  §  4B1.2(a)(2).    See  id. 


                                                3 
 
                                                                                               

§ 924(e)(2)(B)(ii).    Blow  claims  that  one  of  his  two  prior  convictions  that  the 

district  court  found  to  be  crimes  of  violence  under  USSG  §  4B1.2(a)(2)  was  a 

Vermont conviction for aggravated domestic assault under 13 V.S.A. § 1043(a)(3).  

This  conviction,  he  asserts,  could  only  have  qualified  as  a  crime  of  violence 

under § 4B1.2(a)(2)’s residual clause, and is therefore no longer a valid basis for 

enhancement under § 4B1.1 after Johnson.  The Government opposes the motion 

on  the  grounds  that  Johnson  is  not  retroactive  to  cases  on  collateral  review 

challenging Guidelines sentencing range calculations.   

       This  Court  must  deny  leave  to  file  a  successive  § 2255  claim  unless,  in 

relevant part, it “contain[s]” “a new rule of constitutional law, made retroactive 

to  cases  on  collateral  review  by  the  Supreme  Court,  that  was  previously 

unavailable.”    28  U.S.C.  §  2255(h)(2).    This  Court  may  authorize  the  filing  of  a 

successive § 2255 motion only if the movant has made a prima facie showing that 

the  proposed  motion  satisfies  the  successive  criteria.    28  U.S.C.  § 2244(b)(3)(C); 

see Bell v. United States, 296 F.3d 127, 128 (2d Cir. 2002) (per curiam) (stating that 

the prima facie standard applies to § 2255(h) motions).  “A prima facie showing 

is  not  a  particularly  high  standard.    An  application  need  only  show  sufficient 

likelihood  of  satisfying  the  strict  standards  of  § 2255  to  ‘warrant  a  fuller 



                                              4 
 
                                                                                             

exploration by the district court.’”  Bell, 296 F.3d at 128 (quoting Bennett v. United 

States, 119 F.3d 468, 469 (7th Cir. 1997)). 

       The  Supreme  Court  has  held  that  Johnson  announced  a  new  rule  of 

constitutional law that is retroactive on collateral review.  Welch v. United States, 

136  S.  Ct.  1257  (2016).    Furthermore,  the  statutory  language  that  was  found 

unconstitutionally  vague  in  Johnson  is  identical  to  the  language  in  §  4B1.2(a)(2)  

now  challenged  by  Blow.    However,  there  are  conflicting  decisions  in  other 

circuits  as  to  the  question  of  whether  Johnson  and  Welch  apply  to  Guidelines 

provisions.    The  Eleventh  Circuit  held,  in  a  direct  appeal  involving  a  Johnson‐

based  challenge  to  the  §  4B1.2(a)(2)  residual  clause,  that  Guidelines  provisions 

cannot  be  attacked  as  unconstitutionally  vague.    United  States  v.  Matchett,  802 

F.3d 1185, 1196 (11th Cir. 2015).  But other circuits have rejected that conclusion.  

See United States v. Madrid, 805 F.3d 1204, 1212 n.10 (6th Cir. 2015); United States v. 

Taylor, 803 F.3d 931, 933 (8th Cir. 2015); United States v. Townsend, 638 Fed. App’x 

172, 178 n.14 (3d Cir. 2015) (unpublished). 

       The Supreme Court recently granted certiorari in another Eleventh Circuit 

case to determine, inter alia, the precise question at issue here—whether Johnson 

applies retroactively to § 4B1.2(a)(2)’s residual clause.  See Beckles v. United States, 



                                               5 
 
                                                                                               

No. 15‐8544, 2016 WL 1029080 (U.S. Jun. 27, 2016). The Eleventh Circuit in Beckles 

affirmed  the  denial  of  a  §  2255  motion  challenging  the  §  4B1.2(a)(2)  residual 

clause based on Johnson partially on the grounds that the opinion in Johnson does 

not  purport  to affect  anything other  than  the  ACCA’s  residual  clause. Beckles  v. 

United States, 616 F. App’x 415, 416 (11th Cir. 2015) (per curiam) (unpublished).   

But the Fourth Circuit recently decided, contrary to the Eleventh Circuit, to grant 

a motion to file a successive § 2255 motion raising the same issue, concluding, in 

part, that Johnson announced a substantive rule that shortened the reach of USSG 

§  4B1.2(a)(2),  and  the  decision’s  effect  was  thus  retroactive  under  Welch.    In  re 

Hubbard, No. 15‐276, 2016 WL 3181417, at *3–6 (4th Cir. Jun. 8, 2016).   

       In  sum,  there  is  substantial  disagreement  among  other  circuits  on  the 

question  on  which  the  Supreme  Court  has  granted  certiorari  in  Beckles.  On 

consideration,  we  conclude  that  Blow  has  made  a  prima  facie  showing  that  his 

claim  satisfies  §  2255(h)  and  warrants  fuller  exploration  by  the  district  court.  

Accordingly,  IT  IS  ORDERED  that  the  motion  is  GRANTED,  and  the  case  is 

transferred to the district court pursuant to 28 U.S.C. § 1631.  However, because 

the  Supreme  Court  will  likely  decide  in  Beckles  whether  Johnson  applies 




                                              6 
 
                                                                                            

retroactively  to  the  Guidelines,  the  district  court  is  instructed  to  hold  Blow’s 

§ 2255 motion in abeyance pending the outcome of Beckles. 




                                             7